DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner notes that the Applicant has filed, on 12/04/2020, a filing receipt for foreign priority. The filing receipt discloses that certified document DE102018106186.2 is filed with application 16/355,928.   However, the Application 16/355,928 is not related to the present application. The Application 16/355,928 is a Spacerless Artificial Disc Replacement and does not disclose the foreign priority as stated by the Applicant. Receipt of the certified copy of the foreign priority has not been received and is therefore not acknowledged.

Response to Amendment
This Office action is in response to the communication filed 12/04/2020.
The Amendments to Claims 1 and 15, filed 12/04/2020, are acknowledged and accepted.
The Cancellation of Claim 7, filed 12/04/2020, are acknowledged and accepted.
Newly submitted Claim 16, filed 12/04/2020, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-9, 11-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (2010/0237718), hereinafter Tsai in view of Motoike et al. (2011/0279899), hereinafter Motoike.
Regarding claims 1 and 15-16, Tsai discloses, in figure 2, an optoelectronic sensor (1, voice coil motor) (paragraph 0020) comprising a focus-adjustable optics (lens for zooming) (paragraphs 0020 and 0024), wherein the sensor (4, Hall sensor) has a movable carrier element (14, lens carrier) having the optics (lens) and has a fixed position holding element (10, pedestal) (paragraph 0020; paragraph 0024 discloses the lens carrier is movable) as well as a focus adjustment unit that comprises a moving coil (3, surface coil) and a magnetic unit (18, magnetic sensing element) to vary a position of the movable carrier element (14, lens carrier) (paragraph 0020; Examiner notes that the lens carrier is moved using the plurality of holes and guide posts to position the lens carrier) with respect to the holding element and thus a setting of a focal position (paragraphs 0020 and 0024), wherein the moving coil (3, surface coil) is configured as a circuit board coil (2, printed circuit board) (paragraph 0021). Further regarding 
Tsai fails to disclose wherein the moving coil is formed with a conductor width differing over its winding.
Motoike discloses wherein the moving coil is formed with a conductor width differing over its winding (paragraph 0060 discloses a winding width Wa and a conductor width Wb and figure 5 shows that Wa is larger than Wb and is therefore Wa has a different width than Wb).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Tsai with the winding and conductor widths of Motoike for the purpose of moving the lens frame a particular distance.
Regarding claim 2, Tsai discloses, in figure 2, an optoelectronic sensor (1, voice coil motor) (paragraph 0020), wherein the moving coil (3, surface coil) is arranged on the fixed-position holding element (10, pedestal) and the magnetic unit (18, magnetic sensing element) is arranged on the movable carrier element (14, lens carrier) (paragraph 0020).
Regarding claim 3, Tsai discloses, in figure 2, an optoelectronic sensor (1, voice coil motor) (paragraph 0020), wherein a plurality of moving coils (3, surface coil) are provided that surround the movable carrier element (14, lens carrier) (paragraphs 0020 and 0026; figure 2).
Regarding claim 4, Tsai discloses, in figure 2, an optoelectronic sensor (1, voice coil motor) (paragraph 0020), wherein the focus adjustment unit has a position sensor for determining the set focal position (paragraph 0024).
Regarding claim 5, Tsai discloses, in figure 2, an optoelectronic sensor (1, voice coil motor) (paragraph 0020), wherein the position sensor is configured as a Hall sensor for determining the position of the magnetic unit (18, magnetic sensing element) (paragraphs 0024-0026).

Regarding claim 8, Tsai discloses, in figure 2, an optoelectronic sensor (1, voice coil motor) (paragraph 0020), wherein the moving coil (3, surface coil) has a smaller conductor width in an active region in which its field acts on the magnet unit than in the remaining winding (paragraphs 0023 and 0024).
Regarding claim 9, Tsai discloses, in figure 2, an optoelectronic sensor (1, voice coil motor) (paragraph 0020), wherein the movable carrier element (14, lens carrier) has a frame and the fixed-position holding element (10, pedestal) has a parallel guide for the frame (paragraph 0020).
Regarding claim 11, Tsai discloses, in figure 2, an optoelectronic sensor (1, voice coil motor) (paragraph 0020), wherein the moving coil (3, surface coil) is arranged on a flexible circuit board (2, printed circuit board) that is bent around the movable carrier element (14, lens carrier) (paragraphs 0020 and 0021).
Regarding claim 12, Tsai discloses, in figure 2, an optoelectronic sensor (1, voice coil motor) (paragraph 0020), wherein the flexible circuit board (2, printed circuit board) is wound a multiple times around the carrier element (paragraph 0023).
Regarding claim 13, Tsai discloses, in figure 2, an optoelectronic sensor (1, voice coil motor) (paragraph 0020), wherein the magnetic unit has a ring magnet (paragraph 0023 discloses loops).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (2010/0237718), hereinafter Tsai as applied to claim 1 above, and further in view of Yeo (2016/0018624).

Tsai fails to disclose wherein the flat outer side of at least one rolled leaf spring is arranged between the carrier element and the holding element so that said rolled leaf spring rolls on or off during a movement of the movable carrier element.
Yeo discloses wherein the flat outer side of at least one rolled leaf spring (710 and 720, leaf spring unit) is arranged between the carrier element (100, carrier) and the holding element so that said rolled leaf spring rolls on or off during a movement of the movable carrier element (paragraph 0088).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Tsai with the leaf spring of Yeo for the purpose of supporting the elastic member to return the carrier (paragraph 0088) and to support the bottom and upper surfaces of the carrier (paragraph 0021).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (2010/0237718), hereinafter Tsai as applied to claim 1 above, and further in view of Kuo (2014/0211203).
Regarding claim 14, Tsai discloses all the limitations in common with claim 1, and such is hereby incorporated.
Tsai fails to disclose that comprises a light transmitter, wherein the optics is configured as a transmission optics associated with the light transmitter; and/or that comprises a light receiver, wherein the optics is configured as a reception optics associated with the light receiver.
Kuo discloses that comprises a light transmitter, wherein the optics is configured as a transmission optics associated with the light transmitter; and/or that comprises a light receiver (30, light receiver), wherein the optics is configured as a reception optics associated with the light receiver (paragraphs 0011, 0016, and 0017).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDI N THOMAS/Primary Examiner, Art Unit 2872